Citation Nr: 1631959	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM) as due to herbicide exposure.

2.  Entitlement to service connection for thyroid nodule as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1973 to August 1978.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and also documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has DM and a current thyroid nodule due to exposure to herbicides while in-service.  Specifically, the Veteran has asserted that he was exposed to herbicides while serving in Thailand at the Udorn Royal Thai Air Force Base (RTAFB).  He asserted that he served in 1975 and 1976.  He stated that there was an intruder on base and that the Thai military, which had base security responsibilities at Udorn, ordered all American personnel out of the barracks and to the base perimeter while they searched the buildings.  The Veteran stated that he stood in the dark for hours on the perimeter.  

A June 2011 VA treatment record noted diabetes mellitus, type II, since 1990.  A March 2010 VA record noted hypothyroidism.  The Board notes that the Veteran's claims for service connection were subsequently denied, because the Veteran originally asserted exposure in Thailand in 1976, but this service personnel records noted service there only between May 1975 and October 1975.  However, in a subsequent June 2016 Appellate Brief, the Veteran's representative asserted that in stating that he was in Thailand in summer of 1976 the Veteran "obviously misspoke," as his service personnel records show service as described in 1975.  

Although the RO issued a formal finding of a lack of information required to corroborate herbicide exposure, this fining was based in part on a C&P Service's Memorandum for the Record on herbicide use in Thailand during the Vietnam Era.  This Memorandum indicates that according to the U.S. Department of Defense, only limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964 at the Pranbun Military Reservation.  But the Veteran is alleging herbicide exposure on the perimeter of Udorn.  VA's own Public Health website notes that veterans may have been exposed to herbicides from 1961 through May 7, 1975.  See www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp (last accessed August 9, 2016).  Additionally, non-tactical use of herbicides is noted to have occurred around the perimeter at Royal Thai Air Force Bases during the Vietnam era.  See VA Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 1, Section H.5.a.  

The Veteran's personnel records note that his MOS was a squadron load crewmember with the 432 Munitions Maintenance Squadron.  His was not the type of MOS for which duty on the air base perimeter is presumed.  See VA Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 1, Section H.5.b.  However, the specific duties of this position, particularly whether it involved duty on or near the perimeters of this base, were unclear.  And the Veteran's representative requests that the RO conduct a search for the daily duty logs of the command unit for the summer of 1975, to attempt to verify the incident upon which the Veteran's claims are based.  

Therefore, the Board finds that further inquiry is warranted from JSRRC and any other appropriate agency with regard to the Veteran's claimed herbicide exposure at the RTAFB on remand.  

Regarding the Veteran's claims for service connection for DM and thyroid nodules, the Board notes that current diagnoses of such exist; if the Veteran's herbicide exposure at the RTAFB is verified, then an in-service incident will have been shown.  Furthermore, the Veteran has asserted that his DM and his thyroid nodules were caused by his service.  The Board therefore finds that, provided that herbicide exposure in verified, VA examinations and opinions are necessary with regard to both such claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government records repositories to attempt to verify the incident as described by the Veteran in his 2010 statement.  Specifically, attempt to obtain daily unit logs or other verification of the incident.  Conduct the search from May through October 1975.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Thereafter, if in-country exposure to Agent Orange in Thailand is confirmed, provide the Veteran with an examination regarding his claimed DM and thyroid nodule.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's DM and thyroid nodule was related to his service, to include his exposure to herbicide agents including Agent Orange, despite nodules on the thyroid not being a presumptive disease.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




